ACCEPTED
                                                                                           03-15-00068-CR
                                                                                                   7956064
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/23/2015 3:55:55 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               Cause No. 03-15-00068-CR

                           IN THE THIRD COURT OF APPEALS                  FILED IN
                                                                   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
KARL STAHMANN
                                                                   11/23/2015 3:55:55 PM
Appellant                             §
                                                                       JEFFREY D. KYLE
                                      §                                     Clerk
v.                                    §                          03-15-00068-CR
                                      §
                                      §
THE STATE OF TEXAS                    §


              APPELLANT'S MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUDGES OF THE THIRD COURT OF APPEALS:

      COMES NOW APPELLANT, KARL STAHMANN, by and through his

undersigned counsel, and pursuant to Rule 10.5(b) of the Texas Rules of Appellate

Procedure, requests an extension of time to file appellant's brief. In support of this

motion, Appellant submits the following:

                                           I.
      The deadline for filing Appellant's Brief WAs October 30,2015. T.R.A.P. 4.1(a).

                                           II.

      Appellant requests an extension of sixty (60) days in which to file his Appellant's

Brief. T.R.A.P. 68.2(c).




                                                                                 Page 1 of3
                                           III.

        Undersigned counsel was not substituted as attorney of record until November 11,

2015.



                                        PRAYER

        Wherefore, premises considered, undersigned counsel prays for this Court to

extend the time for filing Appellant's brief as sixty days from November 11, 2015.



                                      Respectfully submitted,




                                              estern Trails Blvd, Suite 102-A
                                      Austin, Texas 78745
                                      Tel: 512-804-5911
                                      Email: Deniz@KadirhanLaw.com
                                      ATTORNEY FOR APPELLANT




                                                                                 Page 2 of3
                           CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this Motion was provided to the
State Prosecuting Attorney on November 23, 2015, via fax at (830) 608-2008.




                                                                                 Page 3 of3